Citation Nr: 1545274	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-34 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of compensation benefits in the calculated amount of $3,752.60, was properly created, to include the issue of whether the reduction of benefits on May 4, 2012 due to incarceration was correct.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1992 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran submitted a substantive appeal regarding his higher rating claims for right knee and left knee disabilities, his service connection claims for back and psychiatric disorders, and his claim for a total disability rating based on unemployability.  These issues are the subject of a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran did not originally request a hearing on his December 2013 VA Form 9, he submitted a May 2015 VA Form 9 in response to a March 2015 supplemental statement of the case which specifically requested a Board hearing at the local RO office.  He has not yet been afforded the opportunity to appear before a member of the Board at a local RO.  

Upon remand, please schedule the Veteran for a hearing at a local RO in accordance with applicable procedures.  Please note that the Veteran has several other issues certified before the Board.  The Veteran has requested to appear before a member of the Board in regards to these issues as well.  However, these issues have been addressed in a separate decision pursuant to BVA Directive 8430.  Although these issues have been addressed in a separate decision, it is appropriate in the instant case to schedule one hearing in regards to all of the Veteran's issues currently before the Board.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Member of the Board at a local RO in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

